DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed November 9, 2021. 
Claims 1, 8 and 9  have been amended.  
Claims 10-13, 15, 16, 18 and 19 have been cancelled.
Claims 1, 4-9, 14, 17 and 20 are now pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments to Claim 1 is necessary to confirm the structure of the control device.

The application has been amended as follows:

Claim 1 (Currently Amended)
A control device realized by a computation processing device and a program that is executed by the computation processing device to execute functions of parts comprising: 
a user application processing part configured to detect slave devices, which are communication targets of control data having been set using a setting tool, and the slave devices are connected to a field bus; and 
a communication management part configured to perform communication management conforming to a control cycle of the control data, wherein the communication management part comprises: 
a control cycle determination part configured to determine the control cycle using a pre-stored propagation delay time for each of the slave devices that are the communication targets of the control data; and 
a propagation delay time measurement part configured to measure the propagation delay time, and wherein the propagation delay time is stored in association with a type of the slave devices. 

Allowable Subject Matter
Claims 1, 4-9, 14, 17 and 20 (renumbered 1-10) are allowed.

Regarding independent Claim 1, directed to control device, Claim 8, directed to a control method for performing operations that are functionally similar to those performed by the control device of claim 1, and independent claim 9, directed to a non-transitory storage medium configured to perform operations that are functionally similar to those performed by the control device of claim 1, the prior art of record teaches detection of slave devices by a control device, the slave devices being communication targets of control data, and the slave devices are connected to a field bus. Such teachings may be seen in Edmiston et al, U.S. Patent Application Publication No. 20140233372 A1 (e.g., FIG. 2 and ¶ [0027] [0028] [0030] [0031] [0035] [0037] [0038]).
Prior art of record teaches the master device determining propagation delay between the slave nodes, as may be seen in Edmiston (e.g., FIGS. 4, 9 and ¶ [0037] [0038] [0060] [0061]), and in general a propagation delay associated with each slave device being stored, as may be seen in Hori et al, U.S. Patent Application Publication No. 20200162284 A1 (e.g., ¶ [0061]) and Rahamim et al, U.S. Patent Application Publication No. 20150293871 A1 (e.g., ¶ [0021] [0028]). 
Prior art of record teaches the control device performing communication management conforming to a control cycle of the control data, and determining the control cycle using a pre-stored propagation delay time for each of the slave devices that are the communication targets of the control data, as may be seen in Evans et al, U.S. Patent Application Publication No. 20200195415 A1 (e.g., ¶ [0047] [0050] [0056] [0060] [0061]).
wherein the propagation delay time is stored in association with a type of the slave devices.
Claims 4, 14, 17 and 20, dependent from claim 1, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471